      1:17-cv-02930-TLW         Date Filed 12/18/19       Entry Number 65        Page 1 of 5




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ANDERSON DIVISION

 LaKrystal Coats, as Personal Representative )
 of the Estate of Demetric Cowan,                )          C/A No: 1:17-cv-02930-TLW
                                      Plaintiff, )
                                                 )
                       v.                        )
                                                 )      Response to Defendants’ Rule 59(e)
 Ray Pope, in his individual capacity, FNU )                         Motions
 Nichols, in his individual capacity, FNU )
 Cardarelli, in his individual capacity, FNU )
 White, in his individual capacity, Gerald )
 Brooks, in his official Capacity as Chief of )
 Police of the City of Greenwood, Sidney )
 Montgomery, in his individual capacity; Roy )
 Murray, in his individual capacity, Pamela )
 Osborne, in her individual capacity, and )
 Tony Davis, in his official capacity as Sheriff )
 of Greenwood County,                            )
                                   Defendants. )
                                                 )
 ____________________________________ )

       LaKrystal Coats responds to the Fed. R. Civ. P. 59(e) motions filed by Defendant Pamela

Osborne (ECF No. 61) and Defendants Sidney Montgomery and Roy Murray (ECF No. 62) asking

this Court to alter or amend its Order dated October 30, 2019 (ECF No. 57).

                                  I. STANDARD OF REVIEW.

       Although Rule 59(e) does not itself provide a standard under which a district court
       may grant a motion to alter or amend a judgment, [the Fourth Circuit has]
       previously recognized that there are three grounds for amending an earlier
       judgment: (1) to accommodate an intervening change in controlling law; (2) to
       account for new evidence not available at trial; or (3) to correct a clear error of law
       or prevent manifest injustice. Thus, the rule permits a district court to correct its
       own errors, sparing the parties and the appellate courts the burden of unnecessary
       appellate proceedings. Rule 59(e) motions may not be used, however, to raise
       arguments which could have been raised prior to the issuance of the judgment, nor
       may they be used to argue a case under a novel legal theory that the party had the
       ability to address in the first instance.
      1:17-cv-02930-TLW         Date Filed 12/18/19       Entry Number 65        Page 2 of 5




Pac. Ins. Co. v. Am. Nat. Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998) (internal quotations and

citations omitted).

                                         II. ARGUMENTS.

   A. Causation.

       Respectfully, and contrary to the defendants’ argument, Ms. Coats has made a legally

sufficient showing that her claim should be tried before a jury. Defendants argue that “there is just

no evidence in the record from which it can be inferred that any act or omission of the defendants

caused Cowan’s death.” ECF No. 62-1, p. 6. As this Court’s Order notes, the Greenwood County

Detention Center Officers clearly observed that Mr. Cowan was crawling on the ground, was

unable to walk, was shaking, vomited and appeared dazed. He was told by Sergeant Montgomery

to “stop faking it.” ECF No. 57, p. 10. Mr. Cowan was clearly, as the videotape of this episode

amply demonstrates, in extremis for approximately 43 minutes during which the officers did

nothing but watch him die. By the time the officers finally did intercede on his behalf, it was too

late and he was dead.

       Defendants’ argument that the officers should not be held accountable because Plaintiff

cannot prove that Mr. Cowan would have lived if they had intervened within a reasonable time is

disingenuous. Defendants want this Court to essentially give them immunity from liability

because, in failing to act, Mr. Cowan cannot now prove that he would have lived had they

discharged their constitutional duty to care for him. There is ample evidence in this record for a

jury to infer that the officers’ failure to undertake what any reasonable officer, or human, would

have done proximately caused the death of Mr. Cowan. Again, as the video amply demonstrates,

this was not a situation where Mr. Cowan merely died in his sleep, or after a brief interlude of

seizures. The defendants observed him for over a full 40 minutes and did nothing. Followed to




                                                 2
      1:17-cv-02930-TLW         Date Filed 12/18/19       Entry Number 65         Page 3 of 5




its logical conclusion, under Defendants’ reasoning, no officer should ever intervene on behalf of

an ill inmate since, by failing to do so and the inmate dies, the defendants will be effectively

immunized since the ill inmate was incapable of showing that he otherwise would have lived.

Plaintiff’s case should be presented to a jury. See Vaughn v. Gray, 557 F.3d 904,909 (8th Cir.

2009) (failure to respond to prisoner who vomited through the night could support finding of

deliberate indifference despite defendants’ claim that they thought the prisoner was vomiting

because he had ingested shampoo; “Appellants’ self-serving contention that they did not have the

requisite knowledge does not provide an automatic bar to liability in light of the objective evidence

to the contrary”; Scicluna v. Wells, 345 F.3d 441, 446 (6th Cir. 2003) (doctor’s claim that there was

no evidence he knew a patient was present in the prison could be overcome by inference that there3

was an emergency treatment request and he ignored it); Hudak v. Miller, 28 F. Supp. 2d 827, 832

(S.D.N.Y. 1998) (doctor’s self-serving statement that he believed prisoner’s headaches were

caused by tension cannot defeat liability if the facts showed that the risk of a serious problem was

so obvious that he must have known about it).

       To the extent Defendants’ argument is that this case is not triable because Ms. Coats has

not put forward an “expert” to say that Mr. Cowan would have survived had he received care in

time, that argument is not supported by any caselaw nor would it be sound public policy. Indeed,

controlling Fourth Circuit caselaw holds just the opposite. See Scinto v. Stansberry, 841 F.3d 219

(4th Cir. 2016) (expert testimony is not required in a deliberate indifference claim alleging that

prison officials deprived the plaintiff—a diabetic—of insulin since the risk of diabetes and the

failure to provide insulin to a diabetic would be apparent even to laypersons).




                                                 3
      1:17-cv-02930-TLW         Date Filed 12/18/19       Entry Number 65         Page 4 of 5




   B. Qualified Immunity.

       Defendant Osborne argues she should be treated differently than the other defendants

because she “did not know that Cowan was incapable of speaking, standing or walking since the

conduct upon which that assertion is made occurred before she arrived in the unit.” ECF No. 61-1, p.

18. Defendant Osborne’s deposition testimony, however, contradicts this assertion. E.g. ECF No. 38-

18, p. 16, 20-21. Defendants Murray and Montgomery argue they “had a limited time frame and

limited information with which to make a determination as to Cowan’s need for emergent medical

care.” ECF No. 62-1, p. 9. This Court’s order correctly explained:

       The question is whether at the time of the incident it was clearly established that the
       Fourteenth Amendment forbids prison officials who observe an inmate who is sweating
       and breathing heavily, vomiting, incapable of speaking, standing or walking, and
       having seizures from delaying approximately forty-three minutes in summoning
       medical care for that inmate.

ECF No. 57, p. 12 (citing numerous cases).

       Because Mr. Cowan’s medical condition was “so obvious that even a lay person would

easily recognize the necessity for a doctor’s attention,” Iko v. Shreve, 535 F.3d 225, 241 (4th Cir.

2008), this Court properly denied the defendants qualified immunity.

                                        III. CONCLUSION.

        For the foregoing reasons, this Court should deny the defendants’ Rule 59(e) motions.

Respectfully, Ms. Coats asks this Court to schedule this case for trial.

                                                      By: s/ E. Charles Grose, Jr.

                                                      E. Charles Grose, Jr.
                                                      The Grose Law Firm, LLC
                                                      400 Main Street
                                                      Greenwood, South Carolina 29646
                                                      (864) 538-4466
                                                      charels@groselawfirm.com
                                                      Federal Court ID: 6072




                                                 4
     1:17-cv-02930-TLW   Date Filed 12/18/19   Entry Number 65       Page 5 of 5




                                           By s/Elizabeth A. Franklin-Best

                                           Elizabeth A. Franklin-Best
                                           Elizabeth Franklin-Best, P.C.
                                           2725 Devine Street
                                           Columbia, South Carolina 29205
                                           (803) 445-1333
                                           elizabeth@franklinbestlaw.com
                                           Federal Court ID: 9969

                                           Attorneys for the Plaintiff
December 18, 2019.




                                       5
